DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 25 is cancelled.
Claim 14 is amended as follows:
Claim 14 (currently amended). A device for controlling a load flow in an alternating- voltage network, the device comprising: 
a first modular series connection of double-pole switching modules; 
a second modular series connection of double-pole switching modules; 
said first and second modular series connections being interconnected in a parallel circuit to be serially inserted into a phase line of the alternating-voltage network; 
at least one of said switching modules of each of said modular series connections having terminals, an energy store and semiconductor switches being switchable on and off and controllable for generating a switching module voltage at said terminals of said switching module, the switching module voltage corresponding to a positive or negative energy storage voltage or to a zero voltage; and 
a control device for controlling said switching modules, said control device configured to generate a circulating equalizing current between said modular series connections, the 
Authorization for this examiner’s amendment was given in an interview with Laurence Greenberg on February 1, 2022.
Allowable Subject Matter
Claims 14-22 and 24 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claim 14, the device for controlling a load flow in an alternating-voltage network claimed, including generating a circulating equalizing current between the modular series connections that is an alternating current with a current frequency corresponding to a multiple of a line frequency of the alternating-voltage network.  All other claims depend upon claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
2-1-2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836